department of the treasury certified taxpayer_identification_number person to contact employee id number tel fax refer reply to in re tax years uil index internal_revenue_service tege appeals programs n los angeles street los angeles ca date mar number release date a b dear this is a final adverse determination as to your application_for exempt status under sec_501 of the internal_revenue_code as an organization described under sec_501 our adverse determination was made for the following reason s you are not operated exclusively for an exempt_purpose enumerated in sec_501 of the code you have failed to establish that you are operated exclusively for an exempt_purpose if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united states’ tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely x leradot karensl karen a skinder appeals team manager department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos tax_exempt_and_government_entities_division date date legend’ b date c state d date e individual f individual g individual h organization j country - k individual l individual m individual n date p date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue facts do you qualify for exempt status under sec_501 no for the reasons given below does your inability to adequately establish operations as exclusively charitable preclude exemption under sec_501 yes for the reasons given below you were formed as a corporation on date b in the state of c form_1023 requesting exemption under c was filed on date d three years after your formation your officers are e f and g your articles of incorporation are compliant with c purposes and along with your bylaws state you were formed to financially support a kollel school h located in j a foreign_country your name is friends of h your only given activity is supporting h which you describe as an academic institution based in j the work of h is done under the direction of k a noted scholar and author of many religious themes you stated that you were formed after members of your board were inspired by seeing the actual activities of h and wanting to support its function on form_1023 in describing grant making procedures you indicate you will make pre-grant inquiries about any potential foreign recipient s and use follow-up procedures to ensure distributions were used in furtherance of your purposes applications would be required to be submitted by any potential recipient s of your funds indicating the purpose and use to be made of those funds foreign organizations would accept contributions made to your organization earmarked for a specific country or organization also contributors of funds to your organization would know you had ultimate authority to use those funds at your discretion you first stated that you gained familiarity with h by visitation in j and through correspondence that later changed to phone calls and a representative from h supporting materials or documentation could be provided to substantiate those visits aside from the dates visitation occurred you were unabie to locate any written documentation or communication with h which you’d previously received or substantiate any pre-grant inquiries were made visiting the united_states no you received no written reports from h despite stating periodic follow up would take place your grant selection process was reliant on familiarity with the recipient entity rather then documented policies and procedures on how or why you were awarding funds on date n you provided a copy of your grant application and agreement that wouid be used for potential and actual recipients of all future distributions up to this date no applications for funds were ever submitted despite your indication that applications will be required to be submitted indicating the purpose and use to be made of the grants and periodic follow up will take place to see that this has occurred you were unable to provide evidence any grants made after this date were made under the new agreement you stated that you would advise beneficiaries and donors of funds to your organization on the use of funds you have provided no documentation demonstrating how contributors of funds to your organization would know you had ultimate authority over those funds you indicated a close connection with h and applied as a supporting_organization to them on schedule e form_1023 on that schedule you indicate that you or h would not earmark funds for support of a particular program or activity directly conflicting with information given on another part of form_1023 for these meetings to date none have been held when asked for records of your meetings your bylaws require you to have a board meeting at least twice per year at which proper recordings of proceedings would be kept by your secretary despite the provisions in your bylaws including copies of minutes you indicated there were none your bylaws and minutes submitted with your application are the only documentation from meetings that exist you solicit donations in the united_states to promote the work of h solicitations are made by volunteers either in person or by telephone the only expenses_incurred by you are any governmental tax and related filing fees all funds collected in the united_states minus those expenses are sent directly to h k is in receipt of all funds sent to h and h is the only foreign organization to obtain contributions from you since your inception your financial data show total support given to h exceeds dollar_figure to date you provided copies of cancelled checks that were signed by l and m who are not board members with an unknown address printed on the checks when asked why they were signing checks on your behalf you stated that l and m who reside in the united_states and support your purposes were asked to be signatories because they have a good relationship with the bank at which you have your account they could not sign checks without consultation with your board on date p you stated that only members of the governing body would sign checks on your behalf from that point forward however you submitted canceled checks written after that statement that were signed by l when asked further about the unknown address printed on your checks you stated that l and his family have been in the real_estate business for many decades and since they operate an office they were kind enough to let you utilize that office as your address since you had no other office and wished to keep expenses at a minimum while e f and g each have listed mailing addresses in the state of c none are in receipt of day to day correspondence addressed to your organization law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt revrul_66_79 held that contributions to a domestic charity described in sec_170 of the code which are solicited for a specific project of a foreign charitable_organization are deductible where the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions revrul_68_489 held that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes in 71_tc_102 the court upheld the denial of exemption on an organization that made grants to individuals the organization asserted that its grants were made in furtherance of a charitable purpose to assist the poor the organization was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant the court held that this information was insufficient in determining whether the grants were made in furtherance of an exempt_purpose 73_tc_196 the petitioner’s only activities were some individual counseling and distribution of a few grants to needy individuals the petitioner's failure to keep adequate_records and its manner of operation made it impossible to trace the money completely but the court found it clear that money passed back and forth between petitioner and its director and his for-profit businesses the court held that petitioner had not shown it was operated exclusively for exempt purposes or the no part of its earnings inured to the benefit of its officer application of law sec_501 of the internal_revenue_code provides for exemption for organizations operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the regulations states that if an organization fails to meet either the organizational_test or the operational_test it is not exempt we cannot determine and you are unable to substantiate that your fund distribution program is furthering exclusively c purposes you are not described in sec_501 of the code because you are not described in sec_501 you fail the operational_test and are not exempt you are unlike the organization described in revrul_66_79 as you have provided no evidence you review and approve the projects for which you solicit funds or have control and discretion over distributed funds despite the provision in your bylaws for regular meetings to date none have been held you have no meeting minutes or other documentation substantiating fund distributions despite your statement that pre-grant inquiries would be made no evidence has been provided to confirm these were done you have also shown no evidence of control and discretion over the use of the funds you did distribute after stating l and m would no longer sign checks at least three more were written to h containing f's signature demonstrating a lack of control_over financial transactions you’ve provided no evidence of follow-up procedures to ensure proper use of funds by h despite the statements made that these would occur you are unlike the organization described in revrul_68_489 as you have provided no evidence that you retained control and discretion over the use of your funds awarded to h you were unable to produce documentation showing how you ensured funds were used by h for c purposes you have indicated funds were limited to certain projects yet you have provided no evidence those projects furthered your purposes although you created an application and follow up procedures you have either not followed or have been unable to substantiate that you have followed these procedures when asked for copies of your grant application or follow up reports you indicated that you could not find any record of prior correspondence or record of being contacted you have no meetings no minutes no discussions and you have failed to compile or retain such records overall you have been unable to provide documentation to demonstrate maintenance or control_over the funds you have distributed to h in church in boston the court upheld the denial of exemption on an organization that made grants to individuals when information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose like the organization in that ruling your method of distributing grants shows no manner of objective selection and you've provided no documentation demonstrating your distributions have furthered an exempt_purpose you provided no criterion for why grants were awarded and no reasoning behind the amounts given the selection and distribution relied on a familiarity of h and their immediate need versus a structured application and review process there is a lack of documentation demonstrating what these funds were used for and for this reason we cannot determine these were used for c purposes as seen in western a lack of sufficient records made it impossible to trace the use of that entity’s money completely and that organization was denied exempt status here while you have shown the beginning and end results of the movement of funds what took place before and after that movement is not documented you are unable to show any formal process that took place prior to distributing funds to h and you are unable to show any follow up activity that took place once h had full control and use of said funds for this reason we are unable to determine the use of those funds or the reason why they were awarded since we cannot determine especially how those funds were used or why they were awarded the determination cannot be made that they were used for c purposes since your sole activity is the distribution of funds and those funds cannot be confirmed to have been used for charitable purposes you are not operated exclusively for c purposes you allowed non-board members l and m to sign for and receive your bank statements as well as sign and authorize checks you delegated your authority responsibility and operations to individuals outside of your organization’s internal operating control you allowed non-board members and otherwise unauthorized individuals who have no official responsibility access to your day to day finances and accounts these fact patterns are also consistent with western where lack of control_over an organizations funds failed to establish an exempt_purpose consistent with sec_1 c of the regulations conclusion based on the above facts and law we conclude you do not qualify for exemption under sec_501 of the code as you are not operated exclusively for c purposes you lack documentation records and evidence that distributions were made and used for exclusively you have not held any meetings resulting in no recordation individual sec_501 purposes outside the purview of your organization had signatory authorization on accounts you do not exercise adequate discretion and control_over funds you have distributed and therefore you do not qualify for exemption under c you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal accompanied by the following declaration the statement of facts item must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ail of the administrative remedies available to it within the irs address if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely tos q a pg wen aetteeesp enclosure publication lois lerner director exempt_organizations
